Citation Nr: 1524192	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-17 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether the reduction of the disability rating for posttraumatic stress disorder (PTSD) from 50 percent disabling to 30 percent disabling, effective from August 1, 2010, was proper.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in February 2008 and February 2010 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim seeking service connection for bilateral hearing loss, the Board finds that the VA medical opinion rendered in conjunction with the Veteran's January 2008 VA examination is insufficient, as it essentially relies solely on the lack of audiometric data reflecting hearing loss on separation from service to support the negative nexus opinion.  Thus, a new medical opinion must be obtained.  

With regard to the Veteran's claim challenging the propriety of his rating reduction for PTSD, the RO implemented the reduction in an April 2010 rating decision, and in February 2011, the Veteran expressed his disagreement with this reduction, asserting that his service-connected PTSD had not improved in severity.  However, the RO has not issued a related statement of the case to allow the Veteran to perfect an appeal of this adverse action, and therefore the claim must be remanded.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the Veteran's claim challenging the propriety of the PTSD rating reduction from 50 percent disabling to 30 percent disabling, effective August 1, 2010.  Inform the Veteran that if he wishes to have this claim adjudicated by the Board, he must file a timely substantive appeal (VA Form 9).

2.  Obtain a medical opinion from an appropriate medical professional to address the etiology of the Veteran's hearing loss.  Provide the Veteran's claims file, to include all electronic files, to the examiner for review.

The medical professional is to review the claims file and state whether it is at least as likely as not that the Veteran's currently-diagnosed sensorineural bilateral hearing loss is related to his in-service noise exposure.  

When rendering this opinion, the examiner must consider and comment on the clinical significance of the following evidence:

* During service, the Veteran was exposed to loud noises, including jet engine noise when performing aircraft repairs and when aboard an aircraft during a bomb explosion, and he has been awarded service connection for tinnitus based on his in-service noise exposure.
* The Veteran reports that he was issued hearing protection during service, which he used the frequently but not constantly.
* On separation from service, an audiogram revealed normal hearing, with negative 10 decibels in all tested puretone thresholds, and the Veteran denied having experienced hearing loss on his separation medical history report.
* The Veteran reports post-service occupational noise exposure when working in a fire department and post-service recreational noise exposure when hunting, but states that in both situations, he used hearing protection consistently.  
* The first diagnosis of hearing loss of record was rendered during the Veteran's 2008 VA audiological examination, approximately 40 years after service.

A complete rationale must be included for all opinions expressed.  

3.  Then, readjudicate the service connection claim for hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


